Citation Nr: 0028173	
Decision Date: 10/25/00    Archive Date: 11/01/00

DOCKET NO.  99-08 457A	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1. Service connection for multiple sclerosis (MS) as 
secondary to Agent Orange exposure.  

2. Entitlement to an earlier effective date for posttraumatic 
stress disorder (PTSD) with dysthymia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1959 to 
July 1962, from September 1968 to April 1971, from November 
1971 to December 1971, and from March 1974 to June 1974.  The 
veteran served in the Republic of Vietnam from January 1970 
to April 1971 and was awarded the Combat Infantryman Badge.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1997 and 
February 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.  

Service connection for multiple sclerosis on a direct basis 
was denied by rating decision in September 1987, on the basis 
that medical treatment reports did not establish neurological 
signs clearly attributable to multiple sclerosis in service 
or to a compensable degree within the ensuing presumptive 
period following discharge from service to establish service 
connection for multiple sclerosis.  The veteran did not file 
a notice of disagreement within one year from the date of the 
decision.  That rating decision is final.  See 38 U.S.C.A. § 
7104 (West 1991).  In March 1997, the veteran filed a claim 
seeking entitlement to service connection for multiple 
sclerosis.  A May 1997 rating decision denied reopening the 
claim of service connection for multiple sclerosis based on 
the fact that new and material evidence had not been 
submitted showing that multiple sclerosis was incurred in 
service or to a compensable degree within a presumptive 
period following separation from service.  See 38 C.F.R. § 
3.156(a).  

The RO received an informal claim in January 1998, which 
raised the claim of entitlement to service connection for 
multiple sclerosis as secondary to Agent Orange exposure.  
Inasmuch as the January 1998 claim for service connection for 
multiple sclerosis is based on a different theory of 
entitlement which was not considered at the time of the prior 
RO denial in September 1987, it constitutes a "new claim" 
that is not subject to the provisions governing the finality 
of claims.  See Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir. 
1996); Routen v. West, 142 F.3d 1434, 1441 (Fed.Cir. 1998).  

In May 1999, the veteran withdrew his claim of entitlement to 
an increased (compensable) rating for hearing loss.  Thus, 
the present appeal is limited to the issues listed on the 
title page of this decision.  

The veteran accepted a December 8, 1999 videoconference 
hearing before a Judge in lieu of an in-person hearing at the 
RO in Las Vegas, Nevada.  The hearing transcript is 
associated with the claims file.  In January 2000, the Board 
received additional evidence from the veteran.  The note 
attached to the evidence reflects that the veteran waived 
jurisdiction of the RO in Reno, Nevada, over the additional 
evidence.  

Entitlement to an earlier effective date for posttraumatic 
stress disorder with dysthymia is addressed in the remand.  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").


FINDING OF FACT

Cognizable evidence has not been submitted to show that the 
claim for service connection for multiple sclerosis as 
secondary to Agent Orange exposure is plausible or capable of 
substantiation.  





CONCLUSION OF LAW

The claim of entitlement to service connection for multiple 
sclerosis as secondary to Agent Orange exposure is not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

In February 1998, the veteran asserted that he had been told 
for years that his service medical records were burned in the 
St. Louis fire at the National Personnel Records Center 
(NPRC).  First, there is no statement from the NPRC to that 
effect.  Second, a comprehensive review of the claims file 
reveals service medical records for the period from July 1959 
to July 1962, from September 1968 to April 1971, and from 
October 1973 to April 1974.  Therefore, the Board determines 
that there is no indication that the veteran's service 
medical records are incomplete.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) 
("'duty to assist' is not a license for a 'fishing 
expedition' to determine if there might be some unspecified 
information which could possibly support a claim").  


II.  Service Connection

In essence, the veteran asserts that service connection is 
warranted for multiple sclerosis (MS) due to Agent Orange 
exposure.  He believes that exposure to Agent Orange in 
Vietnam [between January 1970 and April 1971] caused MS.  

In general, service connection may be granted for disability 
due to disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303(a) (1999).  The threshold question is whether 
the veteran has presented evidence of a well-grounded claim.  
The Court has held that a well-grounded claim is plausible, 
that is, meritorious on its own or capable of substantiation.  
See McManaway v. West, 13 Vet. App. 60 (1999).  If a claimant 
has not presented a well-grounded claim, his or her appeal 
must fail.  See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 
Vet. App. 136 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990).  Under the law, a claim for benefits need not be 
conclusive, but it must be accompanied by evidence.  See 
Mattern v. West, 12 Vet. App. 222 (1999).  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
the issue.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  

Disease associated with exposure to certain herbicide agents, 
listed in 38 C.F.R. § 3.309 (1999), will be considered to 
have been incurred in service under the circumstances 
outlined in that section even though there is no evidence of 
such disease during the period of service.  See 38 U.S.C.A. § 
1116 (West 1991 & Supp. 2000).  If a veteran was exposed to a 
herbicide agent during active military, naval, or air 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6)(iii) (1999) are 
met, even though there is no record of such disease during 
service, provided that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) (1999) are also satisfied: Chloracne 
or other acneform disease consistent with chloracne; 
Hodgkin's disease; non-Hodgkin's lymphoma; porphyria cutanea 
tarda; multiple myeloma, acute and subacute peripheral 
neuropathy, respiratory cancers (cancers of the lung, 
bronchus, larynx, or trachea), prostate cancer, and soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  See 38 U.S.C.A. § 1116; 
38 C.F.R. § 3.309(e) (1999). 

The diseases listed at 38 C.F.R. § 3.309(e) must have become 
manifest to a degree of 10 percent or more at any time after 
service.  See 38 C.F.R. § 3.307(a)(6)(ii) (1999).  A 
presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for motor/coordination dysfunction, 
chronic peripheral nervous system disorders, or any other 
condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See 64 Fed. Reg. 59232-59243 (November 2, 1999).  

If the veteran does not have one of the diseases listed in 38 
C.F.R. § 3.309(e), he may still establish a well-grounded 
claim by submitting competent medical evidence showing that 
the currently diagnosed disease is related to Agent Orange 
exposure, see Brock v. Brown, 10 Vet. App. 155 (1997), and 
that he was exposed to Agent Orange.  See McCartt v. West, 12 
Vet. App. 164 (1999).  

Based on a comprehensive review of the evidence, the Board 
determines that the veteran's claim for service connection 
for multiple sclerosis secondary to Agent Orange exposure 
must be denied on two grounds.  First, multiple sclerosis is 
not one of the diseases recognized as attributable to Agent 
Orange under the applicable regulations.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307, 3.309(e) (1999).  Therefore, as a 
matter of law, the statutory presumption that certain 
diseases are the result of exposure to a herbicide agent in 
service is not for consideration with respect to MS.  See 64 
Fed. Reg. 59232-59243 (November 2, 1999); see also McCartt v. 
West, 12 Vet. App. 164 (1999) (holding that the presumption 
of exposure to Agent Orange is afforded the veteran only if 
he served in the Republic of Vietnam and has one of the 
regulatory enumerated conditions).  To the extent the law is 
dispositive on the appealed issue, this aspect of the claim 
lacks legal merit.  See Sabonis v. Brown, 6 Vet. App. 427, 
430 (1994).   

Second, since multiple sclerosis is not one of the Agent 
Orange presumptive diseases, the veteran must present 
competent evidence linking the current disability to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155 (1997).  The 
veteran last served in the Republic of Vietnam in April 1971 
and separated from service in June 1974.  The service medical 
records are silent as regards a diagnosis of MS related to 
Agent Orange exposure.  Private medical records dated between 
January 1977 to April 1981 from Gates Medical and Dental 
Clinic are silent as regards a diagnosis of MS to include as 
a result of Agent Orange exposure.  The first reference to a 
demyelinating disease later diagnosed as multiple sclerosis 
is dated in January 1987, more than 12 years after his 
separating from active military service and service within 
the Republic of Vietnam.  Specifically, those private 
treatment records dated between January 1987 and April 1987 
from Dr. Klapper, the Colorado Headache Clinic, and Saint 
Joseph Hospital, are silent as regards a causal link to Agent 
Orange.  Letters dated in April and May 1987 from Dr. Herrera 
at the University of Colorado Health Sciences Center reflect 
a history of chronic neurological symptoms that began in 1976 
and a clinically definitive diagnosis of multiple sclerosis.  
Dr. Herrera did not establish that the diagnosed multiple 
sclerosis or the symptoms noted in 1976 were attributed to 
Agent Orange exposure.  VA treatment records dated between 
March 1990 and April 1998, as well as private treatment 
records from Kaiser Permanente dated between January and 
November 1997 are silent as regards a causal link between MS 
and Agent Orange exposure during service with the exception 
of the veteran's statements.  

At this juncture, the Board acknowledges a March 1987 letter 
from the U.S. Armed Services Center for Research of Unit 
Records (formerly the U.S. Army & Joint Services 
Environmental Support Group (ESG)) to the veteran which 
reports U.S. Air Force "Ranch Hand" spray missions along 
the Kien Hoa Province with Agent Orange, White, and Blue.  
The letter reflects that the U.S. Air Force discontinued 
Agent Orange spray missions in April 1970 and that all aerial 
spraying was discontinued in early 1971.  The U.S. Army 
Chemical Units also conducted helicopter and ground based 
spray missions.  Perimeters of Base Camps and Fire Support 
Bases were frequently sprayed.  The letter alone does not 
establish that the veteran was exposed to Agent Orange or any 
other herbicide.  

Aside from the veteran's assertions that he fought in areas 
where Agent Orange had recently been sprayed, there is no 
service department evidence that he was exposed to herbicides 
in service.  Even though the veteran may be competent to 
report exposure to Agent Orange in service, see Pearlman v. 
West, 11 Vet. App. 443 (1998) (holding that a veteran was 
competent to report exposure to mustard gas), the veteran, as 
a lay person, is not competent to offer an opinion as to 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  The 
evidence at most reflects a "[h]istory of possible exposure 
to toxic herbicides" as shown in the May 1987 VA 
compensation and pension examination.  

Even assuming exposure to Agent Orange in service, the Board 
finds that there is no competent medical evidence in the 
record suggesting a direct causal link between any alleged 
herbicide exposure while in Vietnam and the alleged 
subsequent development of multiple sclerosis.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994); see also 64 Fed. Reg. 
59232-59243 (November 2, 1999).  More importantly, not one 
clinical record, private or VA, establishes that the alleged 
multiple sclerosis was caused by Agent Orange exposure.  
Because there is no competent evidence linking the diagnosis 
of MS to Agent Orange exposure in service, the Board finds 
that a well-grounded claim based on exposure to Agent Orange 
has not been submitted.  See Hensley (Burke) v. West, 212 
F.3d 1255 (Fed. Cir. 2000).  Accordingly, entitlement to 
service connection for multiple sclerosis as a result of 
Agent Orange exposure is denied.  

The Board observes that the evidence submitted by the veteran 
in December 1999 under waiver was duplicative of evidence 
already in the record and established no nexus between the 
diagnosis of MS and Agent Orange exposure.  Under these 
circumstances, the Board concludes that the veteran has not 
met the initial burden of presenting evidence of well-
grounded claim, as imposed by 38 U.S.C.A. § 5107(a).  See 
Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  More 
recently, the Court issued a decision holding that VA cannot 
assist a claimant in developing a claim that is not well-
grounded.  See Morton v. West, 12 Vet. App. 477 (July 14, 
1999), req. for en banc consideration by a judge denied, No. 
96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  
Further, the veteran's burden to submit evidence sufficient 
to establish a well-grounded claim is the veteran's alone and 
is not relieved by the benefit of the doubt provision.  See 
38 U.S.C.A. § 5107(b); Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).  


ORDER

Service connection for multiple sclerosis as secondary to 
Agent Orange exposure is denied.  





REMAND

In Counts v. Brown, 6 Vet. App. 473, 476 (1994), the Court 
held that the VA shall assist a claimant in developing the 
facts pertinent to the claim and that this duty is limited to 
specifically identified documents that by their description 
would be facially relevant and material to the claim.  See 38 
U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) (1999).  

This current appeal is derivative of an original claim for 
service connection of PTSD with dysthymia filed on September 
13, 1996.  By a May 1997 rating decision, the RO granted 
service connection for PTSD with dysthymia evaluated as 50 
percent disabling effective September 13, 1996.  By a rating 
decision dated in February 1998, the RO awarded a 70 percent 
rating evaluation for PTSD with dysthymia effective September 
13, 1996.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
By a rating decision dated in July 1998, the RO awarded a 100 
percent rating evaluation for PTSD with dysthymia effective 
February 25, 1998, the date an increase in disability was 
factually ascertainable.  The effective date of an award of 
increased compensation can be the earliest date as of which 
it was ascertainable that an increase in disability has 
occurred, if the application is received within one year from 
such date.  See 38 U.S.C.A. § 5110 (a), (b)(2) (West 1991 & 
Supp. 2000); 38 C.F.R. § 3.400(o)(2) (1999); see also Harper 
v. Brown, 10 Vet. App. 125, 126 (1997); Quarles v. Derwinski, 
3 Vet. App. 129, 135 (1992).  The Court has held that the 
Board must look at all the evidence of record in order to 
ascertain the "earliest" possible effective date.  See 
Hazan v. Gober, 10 Vet. App. 511, 517 (1997); Scott v. Brown, 
7 Vet. App. 184, 189 (1994) (approving the Board's 
consideration of "all the evidence of record" for the year 
preceding the claim).  

The veteran argues, in essence, that he is entitled to an 
effective date prior to February 25, 1998, for the award of a 
100 percent schedular evaluation for PTSD with dysthymia.  He 
contends that the PTSD symptoms have been the same since the 
date of the service connection claim, September 13, 1996.  At 
that time, the veteran complained of depression, anger, 
thoughts of suicide, flashbacks, and nightmares.  In May 
1997, the veteran reported that he was unable to find work 
and obtain employment.  In November 1997, the veteran 
reported having more thoughts of ways to commit suicide and 
that he was not able to hold a job because of his temper.  In 
December 1999, the veteran testified that he retired on 
Social Security because of his PTSD symptomatology, that he 
was accorded an examination by the Social Security 
Administration, and that those records were made available to 
the VA.  Those records are not in evidence.  It is unclear 
from the transcript as to the date of any award for Social 
Security Benefits and/ or which treatment records were the 
bases of such an award.  Since VA is on notice of the likely 
existence of competent medical evidence that would be 
relevant to a full and fair adjudication of the veteran's 
claim, a remand is warranted.  See 38 C.F.R. § 19.9 (1999); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  

During the pendency of this appeal, the regulations 
pertaining to the evaluation of psychiatric disorders were 
revised effective November 7, 1996.  See Schedule for Rating 
Disabilities; Mental Disorders, 61 Fed. Reg. 52,695 (1996) 
(codified at 38 C.F.R. §§ 4.125-4.130).  Because the claim 
was initiated prior to the change in the regulations, the 
veteran is entitled to the application of the version more 
favorable to him.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

The old criteria provides that a 100 percent rating is 
warranted where the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community and the psychoneurotic symptoms 
are totally incapacitating bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior; and 
demonstrable inability to obtain or retain employment.  See 
38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  

The revised criteria provides that a 100 percent evaluation 
is in order if there is total occupational and social 
impairment manifest by gross impairment in thought processes 
or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  See 
38 C.F.R. § 4.130, DC 9411 (1999). 

The Board notes that 38 C.F.R. § 4.16(c) was deleted from the 
rating schedule, effective November 7, 1996, with the 
amendments for mental disorders.  That regulation provided 
that the assignment of a 100 percent rate is warranted where 
the veteran is rated 70 percent disabled, the psychiatric 
disability is the veteran's only compensable disability, and 
the psychiatric disability is found to preclude him from 
securing or following a substantially gainful occupation.  
See Johnson v. Brown, 7 Vet. App. 95, 97 (1994) (discussing 
the applicability of 38 C.F.R. § 4.16(c)); see also Swann v. 
Derwinski, 1 Vet. App. 20 (1990).  In readjudicating this 
claim, the RO should specifically address the application of 
these provisions.  

To ensure that VA has met its duty to assist and has complied 
with due process requirements, the case is REMANDED to the RO 
for the following development: 

1. The RO should contact the veteran to 
ascertain the date of his award of 
Social Security Benefits for a 
psychiatric disorder.  If and only if 
the veteran has been awarded Social 
Security Benefits, with necessary 
authorizations, the RO should obtain a 
copy of the determination and any 
clinical records, which were the basis 
of the grant.  

2. Based on a review of all the evidence 
for the appeal period, from September 
13, 1996 to the present, the RO should 
readjudicate the claim of entitlement 
to an effective date earlier than 
February 25, 1998 for PTSD with 
dysthymia.  See Karnas v. Derwinski, 1 
Vet. App. 308 (1991); see also 38 
C.F.R. §§ 4.129, 4.131, 4.132, 
Diagnostic Code 9411 (effective prior 
to November 7, 1996) as amended by 61 
Fed. Reg. 52,700 (Oct. 8, 1996) 
codified at 38 C.F.R. § 4.130, DC 9411 
(1999).  The RO should also consider 
the application of 38 C.F.R. § 4.16(c) 
(1996).  

3. If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case 
containing the evidence and the law 
and regulations pertinent to his claim 
and given an opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, V-BA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton
	Veterans Law Judge 
	Board of Veterans' Appeals


 



